      Case 19-82113              Doc 30       Filed 11/21/19 Entered 11/21/19 15:26:57                         Desc Main
                                                Document     Page 1 of 5
                                            UNITED STATES BANKRUPTCY COURT
                                  FOR THE NORTHERN DISTRICT OF ILLINOIS, WESTERN DIVISION

 IN RE:                                                                       CASE NO. 19-82113
 JUAN C SILVA
 MIRIAM SILVA
 717 RIDGE DR
 MARENGO, IL 60152
                                                 Debtor(s)
                                                                             Judge: Thomas Lynch
                                        NOTICE OF MOTION AND CERTIFICATE OF SERVICE

 CITIBANK NA                                                                           CITIBANK, N.A.
 6716 GRADE LN BLG 9 STE 910-PY DEPT                                                            58OO S. CORPORATE PL

 LOUISVILLE KY 4021 3-3439                                                             SIOUX FALLS     SD   57108-5027




         You are hereby notified that the above objection has been set for hearing before the U.S. Bankruptcy
                                                                                                                Gourt, Room
3100, Stanley J. Roszkowski U'S. Courthouse, 327 South Church Street,Rockford, lllinois 61 101
                                                                                                      at the following date and
time:


                                                     JANUARY     9,2020 8:45 A.M.
          You may appear at the stated time and place and offer evidence in support of or in opposition
                                                                                                         to such objection. lf you
fail to appear, the allegations of said objection may be taken as true and an Order entered
                                                                                            acijroingty.

                                                         Certificate of Mailing
The undersigned certifies.th{              of this objection, notice and order were mailed to the Debtor(s) at the address on file
                                  ? "gp.)/                                                                                         with the
Trustee's office, the creditor listed above in envelopes addressed as indicated bearing lirst class postage on the 21st day of
NqVEMBER. 2019. I further gertjtv t!'rgt a copy was served on the Debtor(s)' attornei via elecironic notification
                                                                                                                        that occurs
automatically upon the filing of said objection. The creditor's copies of mis Notice and the errelopes
                                                                                                             addressed to ait creoitors,
addresses were mailed to the attention of an officer, a managing or general agent or agent authorized
                                                                                                              by taw to receive service of
process.



                                                        /s/Susan K. Jones
                                                        ForLydias@

                                                 OBJECTION TO COURT CLAIM #16

Now comes Lydia S. Meyer, Chapter 13 Trustee, and objects to the claim of CITIBANK NA and in support
                                                                                                     thereof, states the
following:

1-         The bar date for non-governmentat creditors to file claims was 1'llsl1g.
2.         clrlBANK NA fited a ctaim on 11114t19 (#16 on pAcER) in tne arnount of g390.98; the ctaim
           was filed after the claims bar date.
3.         Pursuant to S502(bX9) if an objection is made to a claim that was filed after the applicable bar
                                                                                                            date it must be
           disallowed as not timely filed.

WHEREFORE, the Trustee prays that said late filed claim of CITIBANK NA be disallowed, and
                                                                                          for such other and further retief as
this court deems proper.

                                                        Respectfully Submitted    ;



                                                        /s/ Lydia S. Meyer
                                                        Lydia S. Meyer. Trustee
                                                        P.O.9ox14127
                                                        Rockford, lL 61 1 OS-41 27
          Case 19-82113                          Doc 30             Filed 11/21/19 Entered 11/21/19 15:26:57                                         Desc Main
                                                                      Document     Page 2 of 5
                   Case      19-82113 Claim                         16   Filed L1,lL4lL9             Desc Main             Document                Page L of 4




 Debtor    1           Juan C Silva

 Debtor 2              Miriam Silva
 (Spous6, if liling)


 United States Bankruptcy Court for the:             Northern Districrof lL
 casenumber 19-82113



Official Form 410
Proof of Glaim                                                                                                                                                                04119

Read ths instructions before filling out this form. This form ls for making a claim for payment ln a bankruptcy case. Do not use this form to
make a request for payment of an administrative exponse. Make such a request according to 11 U.S.C' S 503.
Filers must lsave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contrac'ts, judgments,
mortgages, and security agreements. Do not send originat documents; they may be destroyed after scanning. lf the documents are not available,
explain in an attachment.
A person y1l;ro files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. SS 152, 157, and 3571 .

Fllt ln all the lntormation about the clalm as of the date the caso was filed. That date ls on the notlce of bankruptcy (Form 309) that you received.



                ldentify the Glaim

1.   Who is the current         Citibank, N.A.
     creditor?
                                      Name of lhe current creditor (the person or entity to be Paid for this claim)

                                      other names the creditor used with the        debtor SHELL CONSUMER

     Has this claim been
     acquired from
                                      E       No

     someone else?                    tr     Yes.      From whom?

                                       ,,,:::,i:::
3.   Where should notices             Wheib:should noticos::to ths, Credit6r:*ie,sent?                            wh€rrd.          .ould paym6nts io" the
     and payments to the                                                                                          different)
     creditor be sent?
                                      Citibank, N.A.                                                                  Citibank, N.A.
     Federal Rule of                  Name                                                                        Name
     Bankruptcy Procedure
     (FRBP) 2002(s)                   5800 S Corporate Pl                                                             6716 crade Ln Blg 9 Ste 910-PY DEPT
                                      Number               Street                                                 Number              Street

                                      Sioux Falls                                              51108-5027             Louisville                                              40213-3439
                                      City                                  State               ZIP Code          City                                                         ZIP Code

                                                                                                                                        (800) 846-8444
                                      Contact        Phone (800) 846-8444                                         Contact phone

                                                                                                                                        Recovery.Bankruptcy@citi.com
                                      Contact        email   Recovery.Bankruptcy@citi.com                         Contactemail



                                      Unitom claim identifior for electronic payments in chapter 13 (if you use one):
                                      Q1803499216
     Does this clalm amend            El      No
     one alrcady filed?
                                      fl      Yes      Claim number on court claims registry (if known)
                                                                                                                                                            MM /OO     /YYYY


     Do you know ifanyone             Ul      tto
     else has filed a proof           E       Yes.     VVho made the earlier filing?
     of claim for thls claim?




     Official Form 410                                                              Proof of Claim                                                                 page   1
          Case 19-82113                  Doc 30              Filed 11/21/19 Entered 11/21/19 15:26:57                                Desc Main
                                                               Document     Page 3 of 5
                                                                   Filed 11/L4119 Desc Main Document                               Page 2 of 4
                Case 19-82113 Claim 16


               Give lnformation About the Gtaim ae of the Date the Gase lYas Filed

     Do you have anY number
     you use to identify
     debtor?
                             tho
                                   D     No
                                   El yes.     Last 4 digits of the debtor's account or any number you use to identify the debtor:
                                                                                                                                      917                   7


     How much ls the claim?            $ 39Qpq                                     Does this amount include lnterest or other charges?
                                                                                   B   tto
                                                                                   E   Yes. Attach statement itemizing interest, fees, expenses, or other
                                                                                            charges required by Bankruptcy Rule 3001(c)(2XA).


8.   What ls the basis of the       Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
     claim?
                                   Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                    Limit disclosing information that is entitled to privacy, such as health care information.


                                    Monev Loaned


     ls all or part of the   claim El ruo
     securcd?                       El yes. The ctaim        is secured by a lien on property.

                                                Nature of property:
                                                E    Reatestate'   rrthecraim,'i#:[#iltrJ-iltffifl["x*"?Hff;.0'""MoisasePrcororctaim
                                                E    Motor vehicle
                                                E    otner. Describe:



                                                Basls for perfection:
                                                Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                                example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
                                                been filed or recorded.)



                                                Value of prop€rty:
                                                Amount of the claim that is secured:

                                                Amount of the claim that is unsecured: $                               (The sum of the secured and unsecured
                                                                                                                       amounts should match the amount in line 7.)



                                                Amount necessary to cure any default as of the date of the petition:



                                                Annual lnterest Rate (when case was          filed)_%
                                                 0   Fixeo
                                                 E   Variable



10. ls thas claim based on a        ENo
     lease?
                                    B    yes. Amount necessary to cure any default as of the date of the petition.


     ls this clalm subjoct to a     El   ruo
     right ol setoff?
                                    E    Yes. ldentiry the property:




 Offtcial Form 410                                                         Proof of Claim                                                         page 2
             Case 19-82113                 Doc 30             Filed 11/21/19 Entered 11/21/19 15:26:57                                               Desc Main
                                                                Document     Page 4 of 5
                  Case    !9-82LL3 Claim 16                           Filed 11/14119 Desc Main                         Document                 Page 3 of 4



12    ls all or part of the claim   A      No
      entitled to Priority under    n      Yes. Check one:
       11 U.S.c. S s07(a)?

      A claim may be partly                E     Domestic support obligations (including alimony and child support)
                                                                                                                    under

      priority and Partly                        11 U.S.C. $ 507(aX1XA) or (a)(1)(B).
      nonpriority. For examPle,                                                                                 property or services for
      in some categories, the              E     Up to g3,O2S. of deposits toward purchase, lease, or rental of
                                                                                                                                                        $-
      law limits the amount                      p6rsonat, family, orhousehold use. 11 U'S'C' S 507(aX7)'
      entitled to priority.
                                                                                                                                   the
                                           E     Wages, salaries, or commissions (up to $13,650') earned within 180 days before
                                           -     Oaniruptcy petition is filed or the debtor's business ends, whichever is earlier.
                                                 11 U.S.c. S 507(aX4)'

                                           E     Tares or penalties owed to governmental units. 11 U S'C' S 507(aXB)'

                                           E     Contributions to an employee benelit plan- 11 U.S.C. S 507(a)(5)'
                                                                                                                                                        $.


                                           E     Other. Spedry subsection of 11 U.S.C. S 507(aX ) that applies'
                                                                                                                                                        $

                                                                                                                                                        the date of adjustrnent.
                                                Amounts are subject to adjustrnent on 4/0 1t22 and every 3 years atter that for cases begun on or after




                 Sign Below

 The person completing              Check the appropiate box:
 this proof of claim must
 slgn and date it.                  A       I am the creditor.
 FRBP        soil(b).               B       I am the creditor's attorney or authorized agent.
 lf you file this claim             tr      I am the trustee, or the debtor, or their authorized agent. Bankruptry Rule 3004'
 electronically, FRBP               tr      I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005'
 5005(aX2) authorizes courts
 to establish local rules
 speciffing what a signature                                                                                                            when calculating the
                                    I understand that an authorized signature on this P/oofof C/aim serves as an acknowledgment that
 is.
                                    amount of the claim, the creditor gave the debtor credit for any payments received toward the debl.
 A person who files a
                                                                                                                                             is true
 fraudulent claim could be          I have examined the information in this Proof of Ctaim and have a reasonable belief that the information
 fined up to $500,000,              and correct.
 imprisoned for up to 5
 years, or both.
                                    I   declare under penalty of perjury that the foregoing is true and conect'
     18 U.S.C. $S 152, 157, and
     3571.                                                     1111412019
                                    Executed on        date
                                                               MM/ DD / YYYY


                                          /s/ Nova Schottel


                                    Print the name of the person who ls completing and slgning this claim:


                                    Name



                                    Tite                       Document Control Officer

                                    Company                    Citibank, N.A.
                                                              ldentify the corporate servicrr as the company if the authorized agent is a servicer



                                    Address
                                                               5800 S Corporate Pl
                                                               Number            Street

                                                               Sioux Falls                                                 SD              57108-5027
                                                              City                                                         State          ZIP Code

                                                               (800) 846-8444                                              Email          Recovery. Bankruptcy@citi.com
                                        Contact phone




     Official Form 410                                                            Proof of Clalm                                                                   page 3
Case 19-82113   Doc 30   Filed 11/21/19 Entered 11/21/19 15:26:57                               Desc Main
                           Document     Page 5 of 5
                                                                                    Document   Page 4 of 4
  Case tg-82L13 Claim 16 Filed tlll'41L9
                                                            Desc Main




                              of Entity to whom Debt was Owed al   LastTransctron




                           R@very-BaokruPtcy@citi.m
